Citation Nr: 1339765	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  10-37 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right hip disability.  

3.  Entitlement to service connection for a left hip disability.  


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 2002 to October 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In March 2012, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  

In April 2012, the Board remanded the case to the RO for additional development.  At that time, the appealed issues included a claim of service connection for a right knee disability.  Subsequently, in a November 2012 rating decision, the RO granted service connection for a right knee disability; thus, as that issue was granted in full, it is no longer in appellate status.  It is also noted that in the April 2012 remand, the Board indicated that the Veteran had initiated an appeal as to a denial of his claim of service connection for a low back disability, for which the RO sent him a statement of the case in August 2011.  As the Veteran did not perfect his appeal as to that matter with the filing of a substantive appeal, it too is not in appellate status.  


FINDING OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran's representative that the Veteran intended to withdraw his appeal seeking service connection for a left knee disability, a right hip disability, and a left hip disability; there is no question of fact or law remaining before the Board in these matters. 


CONCLUSION OF LAW

1.  Regarding the claim of entitlement to service connection for a left knee disability, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

2.  Regarding the claim of entitlement to service connection for a right hip disability, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

3.  Regarding the claim of entitlement to service connection for a left hip disability, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Although the VCAA applies to the instant claims, further discussion of the impact of the VCAA is not necessary in light of the Veteran's expression of intent to withdraw his appeal in the matters.

B.  Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In a statement dated and received by the Board in November 2013, the Veteran's representative indicated that it was the Veteran's intent to withdraw his appeal seeking service connection for a left knee disability, a right hip disability, and a left hip disability.  Hence, there is no allegation of error or fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal must be dismissed. 


ORDER

The appeal seeking service connection for a left knee disability is dismissed. 

The appeal seeking service connection for a right hip disability is dismissed. 

The appeal seeking service connection for a left hip disability is dismissed. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


